Exhibit 10.9

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

 

THIS AMENDMENT NO 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 20, 2017, by and among Trinseo US Holding, Inc.
(formerly, Styron US Holding, Inc.), a Delaware corporation (the “Company”),
Trinseo S.A., a public limited liability company ( société anonyme ) organized
under the laws of the Grand Duchy of Luxembourg (“Parent”), and Marilyn Horner
(the “Executive”).

 

W I T N E S S E T H

----------------------------------

 

WHEREAS, the Company, Parent and the Executive entered into an Employment
Agreement (the “Agreement”) dated as of January 5, 2011 and as amended on
February 14, 2012.

 

WHEREAS, the Executive has expressed an interest in retiring from the Company;

 

WHEREAS, the Company desires to continue the employment of the Executive as the
Senior Vice President of Human Resources of the Company for a period of time and
then in a different capacity to support and a provide an overlapping transition
with a replacement Vice President/Senior Vice President of Human Resources for
an additional period of time;

 

WHEREAS, the Executive wishes to assist with such orderly transition; and

 

WHEREAS, the Company, Parent and the Executive desire to amend certain terms and
conditions of the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.         AMENDMENTS.

 

A.        Notwithstanding anything in Section 1(a) of the Agreement to the
contrary, the Executive’s primary place of employment with the Company shall be
in the Pittsburgh, Pennsylvania area, provided that the Company agrees that the
Executive’s duties may occasionally be performed by the Executive at one of the
Executive’s principal residences where the Executive owns a home (collectively
the “Executive’s Residences”),  provided further that the Executive understands
and agrees that the Executive will be required to travel frequently for business
purposes.

 

B.        Section 2 of the Agreement is hereby amended and restated to read in
full as follows:

 

2.           EMPLOYMENT TERM. The Company agrees to employ the Executive
pursuant to the terms of this Agreement, and the Executive agrees to be so
employed until June 30, 2018







--------------------------------------------------------------------------------

 



(the “Initial Term”) commencing upon the Effective Date. Following the Initial
Term, the term of this Agreement may be extended by the parties for a mutually
agreeable period. Notwithstanding the foregoing, the Executive’s employment
hereunder may be earlier terminated in accordance with Section 7 hereof, subject
to Section 8 hereof. The period of time between the Effective Date and the
termination of the Executive’s employment hereunder shall be referred to herein
as the “Employment Term.”

 

C.         The following sentences shall be added to the end of Section 6(c) of
the Agreement:

 

For the sake of clarity, the Executive shall be reimbursed for all reasonable
out-of-pocket business expenses associated with travel from and to the
Executive’s Residences. However, the Executive shall not be reimbursed for hotel
and meal expenses incurred by the Executive for the performance of the
Executive’s duties at the Company’s offices in Berwyn, Pennsylvania.

 

D.         Section 7(e) of the Agreement is hereby amended and restated to read
in full as follows:

 

(e)     GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) prior to April 1, 2018, the material diminution in the
Executive’s position, duties or authorities or assignment of duties materially
inconsistent with the Executive’s position, including the Executive being
required to report to someone other than the Company’s Chief Executive Officer,
(ii) the Executive’s relocation of the Executive’s primary work location outside
of the Philadelphia, Pennsylvania metropolitan area or the Executive’s
Residences; (iii) a reduction in Base Salary or Target Bonus; or (iv) the
Company’s material breach of this Agreement. The Executive shall provide the
Company with a written notice detailing the specific circumstances alleged to
constitute Good Reason within ninety (90) days the occurrence of such
circumstances, and actually terminate employment within thirty (30) days
following the expiration of the Company’s thirty (30)-day correction period
described above. Otherwise, any claim of such circumstances as “Good Reason”
shall be deemed irrevocably waived by the Executive

 

E.           Section 7(g) of the Agreement is hereby amended and restated to
read in full as follows:





2

 

--------------------------------------------------------------------------------

 



(g)     EXPIRATION OF EMPLOYMENT TERM. Upon the expiration of the Employment
Term pursuant to Section 2 hereof. For the sake of clarity, such expiration
shall occur by the terms of this Agreement (unless sooner terminated) and
neither party is required to give notice with respect to such expiration.

 

2.           NOTICE ADDRESS CHANGE. Pursuant to Section 15 of the Agreement,
Company hereby provides notice of change of address as follows:

 

If to the Company:

 

1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania 19312

 

Attention:       Sr. Vice President & Chief Legal Officer


With a copy (which shall not constitute notice hereunder) to:

 

1000 Chesterbrook Boulevard
Suite 300
Berwyn, Pennsylvania 19312

 

Attention:       Chief Executive Officer

 

3.           AFFIRMATION. This Amendment is to be read and construed with the
Agreement as constituting one and the same agreement. Except as specifically
modified by this Amendment, all remaining provisions, terms and conditions of
the Agreement shall remain in full force and effect.

 

4.           DEFINED TERMS. All terms not herein defined shall have the meanings
ascribed to them in the Agreement.

 

5.           COUNTERPARTS. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3

 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

TRINSEO US HOLDING, INC.

 

 

 

 

By:

/s/ Angelo N Chaclas

 

 

 

Name: ANGELO N CHACLAS

 

 

 

Title:   SR. VICE PRESIDENT, CHIEF LEGAL OFFICER AND CORPORATE SECRETARY

 

 

 

 

 

TRINSEO S.A.

 

 

 

 

By:

/s/ Stephen Zide

 

 

 

Name: STEPHEN ZIDE

 

 

 

Title:   BOARD CHAIR

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Marilyn Horner

 

 

 

Marilyn Horner

 

 

 

 

 

 

 

 

 



4

 

--------------------------------------------------------------------------------